

INDEMNITY AGREEMENT


This Agreement is made as of the 1st day of January, 2019 by and between Old
Republic International Corporation, a Delaware corporation (herein called
“Company”), and ____________ (“Indemnitee”), a director of the Company and, from
time to time, certain of the subsidiaries of the Company.


RECITALS


A.    The Company and the Indemnitee recognize that the vagaries of public
policy and the interpretation of ambiguous statutes, regulations, court opinions
and the Company’s Restated Certificate of Incorporation and Restated By-laws are
too uncertain to provide the Company’s officers and directors with adequate or
reliable advance knowledge or guidance with respect to the legal risks and
potential liabilities to which they may become personally exposed as a result of
performing their duties in good faith for the Company;


B.    The Company and the Indemnitee are aware of lawsuits filed against
corporate officers and directors in connection with their activities in such
capacities and by reason of their status as such;


C.    The Company and the Indemnitee recognize that the cost of defending
against such lawsuits, whether or not meritorious, is typically beyond the
financial resources of most officers and directors of the Company;


D.    The Company and the Indemnitee recognize that the legal risks and
potential liabilities, and the very threat thereof, associated with lawsuits
filed against the officers and directors of the Company, and the resultant
substantial time, expense, harassment, ridicule, abuse and anxiety spent and
endured in defending against such lawsuits bear no reasonable relationship to
the amount of compensation received by the Company’s officers and directors, and
thus, pose a significant deterrent and increase reluctance on the part of
experienced and capable individuals to serve as an officer or director of the
Company;


E.    The Company has investigated the availability and sufficiency of liability
insurance to provide its officers and directors with adequate protection against
the foregoing legal risks and potential liabilities, has concluded that such
insurance provides both inadequate and unacceptable protection to its officers
and directors, and, thus, it would be in the best interests of the Company and
its shareholders to contract with its officers and directors, including the
Indemnitee, to indemnify them to the fullest extent permitted by law against
personal liability for actions taken on good faith performance of their duties
to the Company;


F.    Section 145 of the General Corporation Law of the State of Delaware
(“Section 145”), which sets forth certain provisions relating to the mandatory
and permissive indemnification of officers and directors (among others) of a
Delaware corporation by such corporation, specifically empowers the Company to
indemnify by agreement its directors, officers, employees and agents, and
persons who serve, at the request of the Company, as directors, officers,
employees or agents of the Company or other corporations or enterprises, and
expressly provides that indemnification provided by such agreement shall not be
exclusive of other rights to which those indemnified thereunder may be entitled
under any bylaw, agreement, vote of shareholders or disinterested directors or
otherwise, and, thus, does not by itself limit the extent to which the Company
may indemnify persons serving as its officers and directors (among others);


    


Form 1/19

--------------------------------------------------------------------------------




G.    In order to induce and encourage highly experienced and capable persons
such as the Indemnitee to serve as an officer or director of the Company; and to
otherwise promote the desirable end that such persons will resist what they
consider unjustifiable lawsuits and claims made against them in connection with
the good faith performance of their duties to the Company, secure in the
knowledge that certain expenses, costs and liabilities incurred by them in their
defense of such litigation will be borne by the Company and that they will
receive the maximum protection against such risks and liabilities as may be
afforded by law, the Board of Directors of the Company has determined, after due
consideration and investigation of the terms and provisions of this Agreement
and the various other options available to the Company and the Indemnitee in
lieu thereof, that the following Agreement is not only reasonable and prudent
but necessary to promote and ensure the best interests of the Company and its
shareholders;


H.    The Company desires to have the Indemnitee continue to serve as an officer
or director of the Company, as the case may be, and, from time to time, certain
subsidiaries of the Company, free from undue concern for unpredictable,
inappropriate or unreasonable legal risks and personal liabilities by reason of
his/her acting in good faith in the performance of his/her duty to the Company
and, as applicable, subsidiaries of the Company; and the Indemnitee desires to
continue to serve as an officer or director of the Company; provided, and on the
express condition, that he/she is furnished with the indemnity set forth
hereinafter.


AGREEMENT


NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
below and based on the premises set forth above, including the Indemnitee’s
engagement as a director and/or officer of the Company, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and the Indemnitee do hereby agree as follows:


1.    Agreement to Serve. Indemnitee agrees to continue to serve as director
and/or officer of the Company and, from time to time, certain subsidiaries of
the Company, at the will of the Company or under separate contract, as the case
may be, for so long as he/she is duly elected or appointed or until such time as
he/she tenders his/her resignation in writing or he/she is removed from such
position. Nothing herein shall create any right to continued employment or
appointment.


2.    Definitions. As used in the Agreement:


(a)    The term “Proceeding” shall include any threatened, pending, completed or
appealed action, suit or proceeding, whether brought in the name of the Company
or otherwise and whether of civil, criminal or administrative or investigative
nature, including, but not limited to, actions, suits, or proceedings brought
under and/or predicated upon the Securities Exchange Act of 1933, as amended,
and/or the Securities Exchange Act of 1934, as amended, and/or their respective
state counterparts and/or any rule or regulation promulgated thereunder, in
which Indemnitee may be or may have been involved as a party or otherwise, by
reason of the fact that Indemnitee is or was a director and/or officer or by
reason of the fact that he/she is or was serving at the request of the Company
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise, whether or not he/she is serving in
such capacity at the time any liability or expense is incurred for which
indemnification or reimbursement can be provided under this Agreement.


(b)    The term “Expenses” includes, without limitation thereto, any direct or
indirect expenses of investigations, judicial or administrative proceedings or
appeals (including any bond or other security), amounts paid in settlement by or
on behalf of Indemnitee, attorneys’ fees and disbursements and


2



--------------------------------------------------------------------------------




any expenses of establishing a right to indemnification under Paragraph 7 of
this Agreement, Section 145 or otherwise, but shall not include the amount of
judgments, fines or penalties actually levied against Indemnitee or amounts paid
in settlement of a Proceeding.
(c)    References to one or more “subsidiaries of the Company” shall include any
direct or indirect subsidiary of the Company and any joint venture or entity in
which the Company or any of its affiliates have made a direct or indirect equity
investment; references to “other enterprise” shall include employee benefit
plans; references to “fines” shall include any excise tax assessed with respect
to any employee benefit plan; references to “serving at the request of the
Company” shall include any service as a director, officer, employee or agent of
the Company which imposes duties on, or involves services by, such director,
officer, employee, or agent with respect to an employee benefit plan, its
participants, or beneficiaries; and a person who acts in good faith and in a
manner he/she reasonably believes to be in the interest of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to in this
Agreement.
(d)    References to “Independent Counsel” mean a law firm, or a member of a law
firm, that is experienced in matters of corporate law and neither presently is,
nor in the past five years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.
3.    Indemnity in Third-Party Proceedings. The Company shall indemnify
Indemnitee for the acts or omissions in accordance with the provisions of this
section if Indemnitee was or is a party to or threatened to be made a party to
or otherwise involved in any Proceeding (other than a Proceeding by or in the
name of the Company to procure a judgment in its favor), by reason of the fact
that Indemnitee is or was a director and/or officer of the Company or is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust or other enterprise,
including any subsidiary of the Company, against all Expenses, judgments, fines
and penalties, actually and reasonably incurred by Indemnitee in connection with
the defense or settlement of such Proceeding, provided it is determined pursuant
to Paragraph 7 of this Agreement or by the court before which such action was
brought, that Indemnitee acted in good faith and in a manner which he/she
reasonably believed to be in or not opposed to the best interests of the Company
and, in the case of criminal proceeding had no reasonable cause to believe that
his/her conduct was unlawful. The termination of any such Proceeding by
judgment, order of court, settlement, conviction, or upon a plea of nolo
contendere, or its equivalent, shall not, of itself, create a presumption that
Indemnitee did not act in good faith and in a manner he/she reasonably believed
to be in the best interests of the Company, and with respect to any criminal
proceeding, that such person had reasonable cause to believe that his/her
conduct was unlawful.
4.    Indemnity in Proceedings by or in the Right of the Company. The Company
shall indemnify Indemnitee for acts or omissions in accordance with the
provisions of this section if Indemnitee was or is a party to or threatened to
be made a party to or otherwise involved in any Proceeding by or in the right of
the Company to procure a judgment in its favor by reason of the fact that
Indemnitee was or is a director and/or officer of the Company or is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust or other enterprise,
including any subsidiary of the Company, against all Expenses actually and
reasonably incurred by


3



--------------------------------------------------------------------------------




Indemnitee in connection with the investigation defense or settlement of such
Proceeding, but only if he/she acted in good faith and in a manner which he/she
reasonably believed to be in or not opposed to the best interests of the
Company, except that no indemnification for Expenses shall be made under this
Paragraph 4 in respect of any claim, issue or matter as to which Indemnitee
shall have been adjudged to be liable to the Company, unless and only to the
extent that any court in which such Proceeding is brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification of such Expenses as such court shall deem proper.
5.    Indemnification of Expenses of Successful Party. Notwithstanding any other
provisions of this Agreement to the extent that Indemnitee has been successful
on the merits or otherwise, in defense of any Proceeding or in defense of any
claim, issue or matter therein, including the dismissal of an action without
prejudice, Indemnitee shall be indemnified against all Expenses incurred in
connection therewith.
6.    Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of
Indemnitee’s corporate status, a witness in any Proceeding to which Indemnitee
is not a party, Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith.
7.    Advances of Expenses. The Expenses incurred by Indemnitee pursuant to
Paragraphs 3, 4 and 6 in any Proceeding shall be paid by the Company in advance
at the written request of the Indemnitee, if Indemnitee shall undertake to repay
such amount to the extent that it is ultimately determined that Indemnitee is
not entitled to indemnification.
8.    Right of Indemnitee to Indemnification Upon Application; Procedure Upon
Application.
(a)    Any indemnification or advance under Paragraphs 3, 4, 6 and/or 7 hereof
shall be made no later than forty-five (45) days after receipt of the written
request of Indemnitee, unless a determination is made within said 45-day period
by (a) the Board of Directors of the Company by a majority vote of a quorum
thereof consisting of directors who were not parties to such Proceedings, or (b)
Independent Counsel in a written opinion (which counsel shall be appointed if
such a quorum is not obtainable), that the Indemnitee has not met the relevant
standards for indemnification set forth in Paragraphs 3 and 4.
(b)    The Independent Counsel shall be selected by the Board of Directors of
the Company. Indemnitee may, within 10 days after such written notice of
selection shall have been given to Indemnitee, deliver to the Company a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel is not disinterested
and the objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If a written objection is made and substantiated,
the Independent Counsel selected may not serve as Independent Counsel unless and
until such objection is withdrawn or the Delaware Court determines that such
objection is without merit. If, within 20 days after submission by Indemnitee of
a written request for indemnification pursuant to Section 8(a) hereof, no
Independent Counsel shall have been selected and not objected to, either the
Company or Indemnitee may petition the Delaware Court for resolution of any
objection which shall have been made by Indemnitee to the Company’s selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the court or by such other person as the court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under Section 8(a)
hereof. The Company shall pay reasonable fees and expenses of Independent
Counsel incurred


4



--------------------------------------------------------------------------------




by such Independent Counsel in connection with acting pursuant to Section 8(a)
hereof, and the Company shall pay the reasonable fees and expenses incident to
the procedures of this Section 8(b), regardless of the manner in which such
Independent Counsel was selected or appointed
(c)    The right to indemnification or advances as provided by this Agreement
shall be enforceable by Indemnitee in any court of competent jurisdiction. The
burden of proving that indemnification or advances are not appropriate shall be
on the Company. Neither the failure of the Company (including its Board of
Directors or Independent Counsel) to have made a determination prior to the
commencement of such action that indemnification or advances are proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Company (including its Board of Directors or
Independent Counsel) that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create the presumption that
Indemnitee has not met the applicable standard of conduct. Indemnitee’s Expenses
incurred in connection with successfully establishing his/her right to
indemnification or advances, in whole or in part, in any such Proceeding shall
also be indemnified by the Company.
9.    Indemnification Hereunder Not Exclusive. The indemnification provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may be entitled under the Restated Certificate of Incorporation, the
Restated By-laws, any agreement, any vote of shareholders or disinterested
directors, the General Corporation Law of the State of Delaware, or otherwise,
both as to action in his/her official capacity and as to action in another
capacity while holding such office. The indemnification under this Agreement
shall continue as to Indemnitee even though he/she may have ceased to be a
director or officer and shall inure to the benefit of the heirs and personal
representatives of Indemnitee.
10.    Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgment, fines or penalties actually and reasonably incurred by
him/her in the investigation, defense, appeal or settlement of any Proceeding
but not, however, for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion of such Expenses, judgments, fines or
penalties to which Indemnitee is entitled.


11.    Liability Insurance. To the extent the Company maintains an insurance
policy or policies providing directors’ and officers’ liability insurance,
Indemnitee will be covered by such policy or policies, in accordance with its or
their terms, to the maximum extent of the coverage available for any director
and/or officer of the Company.


12.    Subrogation. In the event of payment under this Agreement, the Company
will be subrogated to the extent of such payment to all of the related rights of
recovery of Indemnitee against other persons or entities (other than
Indemnitee’s successors). The Indemnitee will execute all papers reasonably
required to evidence such rights of recovery (all of Indemnitee’s reasonable
Expenses, including attorneys’ fees and charges, related thereto to be
reimbursed by or, at the option of Indemnitee, advanced by the Company).


13.    No Duplication of Payments. The Company will not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment (net
of Expenses incurred in connection therewith) under any insurance policy, bylaw,
agreement, vote of shareholders or disinterested directors or otherwise, of the
amounts otherwise indemnifiable hereunder.




5



--------------------------------------------------------------------------------




14.    Defense of Proceedings. The Company will be entitled to participate in
the defense of any Proceeding or to assume the defense thereof, with counsel
reasonably satisfactory to the Indemnitee, provided that in the event that (i)
the use of counsel chosen by the Company to represent Indemnitee would present
such counsel with an actual or potential conflict, (ii) the named parties in any
such Proceeding (including any impleaded parties) include both the Company and
Indemnitee and Indemnitee shall conclude that there may be one or more legal
defenses available to him or her that are different from or in addition to those
available to the Company, or (iii) any such representation by the Company would
be precluded under the applicable standards of professional conduct then
prevailing, then Indemnitee will be entitled to retain separate counsel (but not
more than one law firm plus, if applicable, local counsel in respect of any
particular Proceeding) at the Company’s expense. The Company will not, without
the prior written consent of the Indemnitee, effect any settlement of any
Proceeding in which the Indemnitee is or could have been a party unless such
settlement solely involves the payment of money and includes an unconditional
release of the Indemnitee from all liability on any claims that are the subject
matter of such Proceeding.


15.    Protection of Confidential Information. Indemnitee acknowledges and
agrees that the continued success of the Company depends upon the use and
protection of a large body of confidential and proprietary information. All of
such confidential and proprietary information now existing or to be developed in
the future will be referred to in this Agreement as “Confidential Information.”
Confidential Information will be interpreted as broadly as possible to include
all information of any sort (whether merely remembered or embodied in a tangible
or intangible form) that is (i) related to the Company’s current or potential
business and (ii) is not generally or publicly known. Confidential Information
includes, without limitation, the information, trade secrets, observations and
data obtained by Indemnitee during the course of his/her service as a director
and/or officer of the Company concerning the business and affairs of the Company
and its subsidiaries and includes third party confidential information.
Therefore, Indemnitee agrees that he/she shall not, at any time during or after
his/her service as a director and/or officer of the Company or any subsidiary of
the Company, disclose to any unauthorized person or use for his/her own account
any of such Confidential Information without the prior written consent of the
Company, unless and to the extent that any Confidential Information (i) becomes
generally known to and available for use by the public other than as a result of
Indemnitee’s acts or omissions or (ii) is required to be disclosed pursuant to
any applicable law or court order, provided that with respect to clause (ii),
Indemnitee shall at the earliest practicable date provide a copy of the subpoena
or court order to the Company’s general counsel. Indemnitee agrees to deliver to
the Company at the end of his/her service as a director and/or officer of the
Company, or at any other time upon request, all tools, supplies and Confidential
Information, along with all copies thereof.


16.    Non-Competition. In consideration of the Indemnitee’s nomination and
election as a director and/or officer by the Company, Indemnitee agrees that,
while acting as a director and/ or officer of the Company, he/she shall not
provide services as a director or otherwise for any competitor of the Company,
or engage, whether as a principal, partner or otherwise, in any business which
is in direct or indirect competition with the business of the Company; provided,
however, that nothing in this clause shall preclude Indemnitee from owning,
directly or indirectly, solely as a passive investment, any shares or securities
of any company, any part of which is listed or dealt in on any stock exchange or
recognized securities market anywhere, and as long as such holdings or interests
comport with the Company’s policy regarding conflicts of interest. Indemnitee
shall notify the Company in writing of his/her interest in such shares or
securities in a timely manner and with such details and particulars as the
Company may reasonably require.


17.    Additional Acknowledgments. Indemnitee acknowledges and agrees that
he/she has carefully read this Agreement and has given careful consideration to
the restraints imposed upon Indemnitee by this Agreement, and is in full accord
as to their necessity for the reasonable and proper protection of the Company.
Indemnitee expressly acknowledges and agrees that any restraint imposed by this
Agreement is


6



--------------------------------------------------------------------------------




fair, reasonable and necessary in order to protect the future operations and
profitability of the Company, and that adequate consideration has been received
by Indemnitee for such obligations.
18.    Miscellaneous.


(a)    Savings Clause. If this Agreement or any portion thereof is invalidated
on any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee as to Expenses, judgment, fines and penalties
with respect to any Proceeding to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated or by any other
applicable law.


(b)    Notices. Indemnitee shall, as a condition precedent to his/her right to
be indemnified under this Agreement, give to the Company notice in writing as
soon as practicable of any claim made against him/her for which indemnification
will or could be sought under this Agreement. Notice to the Company shall be
directed to the Company for which the Indemnitee was alleged to have been acting
as a director or officer at the time of the act or omission about which
complaint has been made. Such notice shall be directed to such Company at 307
North Michigan Avenue, Chicago, Illinois 60601, Attention: President (or such
other address as the Company shall have previously designated in writing to the
Indemnitee).


(c)    No Guarantee. This Agreement shall not be construed and is not intended
by either Indemnitee or the Company to be a guarantee, commitment or
understanding of Indemnitee’s continued service as a director and/or officer of
the Company for any period of time.


(d)    Remedies. Because Indemnitee’s services are unique and because Indemnitee
has access to Confidential Information, the parties hereto agree that money
damages would not be an adequate remedy for any breach of this Agreement.
Therefore, in the event of a breach or threatened breach of this Agreement, the
Company, in addition to other rights and remedies existing in its favor, shall
be entitled to specific performance and/or injunctive or other equitable relief
from a court of competent jurisdiction in order to enforce, or prevent any
violations of, the provisions hereof (without posting a bond or other security).


(e)    Survival. With the exception of Paragraph 15, Indemnitee’s obligations
under this Agreement shall survive termination of Indemnitee’s service as a
director and/or officer of the Company and shall thereafter be enforceable
whether or not such termination is later claimed or found to be wrongful or to
constitute or result in a breach of any contract or of any other duty owed or
claimed to be owed by the Company to Indemnitee.


(f)    Entire Agreement. This Agreement supersedes all prior agreements between
the Company and Indemnitee related to the subject matter hereto, and cannot be
modified except in writing signed by the parties hereto.


(g)    Governing Law. This Agreement shall be governed by the laws of the State
of Delaware (without reference to conflict of laws provisions).


(h)    Representations. Indemnitee represents that there is no agreement with
any other party that would conflict with his obligations under this Agreement,
and represents and warrants that he/she (i) has read and understands each and
every provision of this Agreement, (ii) has had the opportunity to obtain advice
from legal counsel of his/her choice in order to interpret any and all
provisions of this Agreement and (iii) has had the opportunity to ask the
Company questions about this Agreement and any of such questions he/she has
asked have been answered to his satisfaction.




7



--------------------------------------------------------------------------------




(i)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement. This Agreement may also be executed and
delivered by facsimile signature and in two or more counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument.


(j)    Headings. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
    




8



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.






OLD REPUBLIC INTERNATIONAL CORPORATION








By:                         





[Indemnitee]




                                                                                
                            



















